NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

WESLY ARISTIL,                   )
                                 )
           Appellant,            )
                                 )
v.                               )                    Case No. 2D17-5053
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed March 22, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Keith W. Upson of The Upson Law
Group, P.L., Naples, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.